DETAILED ACTION
This action is responsive to the application No. 17/031,813 filed on September 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-15, drawn to an organic light-emitting display apparatus, classified in class H01L27, subclass 3246.
Group II.	Claims 16-23, drawn to a method of manufacturing an organic light-emitting display apparatus, classified in class H01L51, subclass 56.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product of claims 1-15 can be made by another and materially different process from that of claims 16-23. For example, the first bank and second bank recited in claim 1 may be formed subsequent to forming the first and second intermediate layers, first and second counter electrodes, and first and second passivation layers. Claims 1-15 therefore do not require the step of “sequentially forming a liftoff layer and a photoresist on… the bank” as recited in claim 16, lines 7-8, since the intermediate layer, counter electrode, and passivation layer are formed subsequent to forming the liftoff layer and photoresist.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a divergent search including at least the consideration of different classes, and employing divergent prior art queries. Wherein prior art is readable on the first invention, it is unlikely to read upon the second. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
If Group I is elected, Applicant should additionally elect one of the following two patentably distinct species of the claimed invention.
This application contains claims directed to the following patentably distinct species:
Species I Fig. 2 (which appears to most closely correspond to claim 2) directed to a an organic light-emitting display apparatus wherein each of the first bank and the second bank has a closed loop shape. 
Species II Fig. 4 (which appears to most closely correspond to claim 3) directed to a an organic light-emitting display apparatus wherein each of the first bank and the second bank comprises a plurality of open portions.
The species are independent or distinct because an organic light-emitting display apparatus wherein each of the first bank and the second bank has a closed loop shape and an organic light-emitting display apparatus wherein each of the first bank and the second bank comprises a plurality of open portions are mutually distinct from one another in the disclosure of the invention. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 4-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), or the prior art applicable to one invention would not likely be applicable to another invention.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jun-Young Jeon on March 14, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
ORGANIC LIGHT-EMITTING DISPLAY APPARATUS AND LIFT-OFF PROCESS FOR MANUFACTURING THE SAME.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (U.S. Pub # 2020/0212143).
Regarding independent Claim 1, Jeong teaches an organic light-emitting display apparatus comprising: 
a substrate (Fig. 3: 100, paragraph [0058]); 
first and second pixel electrodes (Fig. 3: 101 & 102, paragraph [0061]) on the substrate (100), and spaced from each other; 
a pixel-defining film (Fig. 3: 110, paragraph [0062]) surrounding edges of the first and second pixel electrodes (101 & 102); 
a first intermediate layer (Fig. 3: 301, paragraph [0063]) on the first pixel electrode (101), and comprising a first emission layer (paragraph [0063]); 
a second intermediate layer (Fig. 3: 302, paragraph [0063]) on the second pixel electrode (102) to be spaced from the first intermediate layer (301), and comprising a second emission layer (paragraph [0063]); 
a first counter electrode (Fig. 3: 401, paragraph [0063]) on the first intermediate layer (301); 
a second counter electrode (Fig. 3: 402, paragraph [0063]) on the second intermediate layer (302) to be spaced from the first counter electrode (401); 
a first passivation layer (Fig. 3: 511, paragraph [0069]) on the first counter electrode (401); 
a second passivation layer (Fig. 3: 521, paragraph [0069]) on the second counter electrode (402) to be spaced from the first passivation layer (511); 
a first bank (Fig. 3: 512, paragraph [0069]) around the first passivation layer (511) and protruding from the pixel-defining film (110) to extend in a direction (vertical with respect to Fig. 3) away from the substrate (100); and 
a second bank (Fig. 3: 522, paragraph [0069]) around the second passivation layer (521) and protruding from the pixel-defining film (110) to extend in the direction (vertical with respect to Fig. 3) away from the substrate (100).
Regarding Claim 2, Jeong teaches the organic light-emitting display apparatus of claim 1, wherein each of the first bank (512) and the second bank (522) has a closed loop shape (see Fig. 2).
Regarding Claim 4, Jeong teaches the organic light-emitting display apparatus of claim 1, wherein an area of the first passivation layer (511) is greater than an area of the first counter electrode (401), and an area of the second passivation layer (521) is greater than an area of the second counter electrode (402).
Regarding Claim 10, Jeong teaches the organic light-emitting display apparatus of claim 1, further comprising an encapsulation member (Fig. 3: 700, paragraph [0073]) covering the first and second passivation layers (511 & 521) and the first and second banks (512 & 522).
Regarding Claim 11, Jeong teaches the organic light-emitting display apparatus of claim 10, wherein the encapsulation member (700) comprises at least one organic layer (Fig. 3: 702, paragraph [0075]) comprising an organic material (paragraph [0078]), and at least one inorganic layer (Fig. 3: 701 & 703, paragraph [0075]) comprising an inorganic material (paragraph [0076]).
Regarding Claim 12, Jeong teaches the organic light-emitting display apparatus of claim 11, wherein the at least one inorganic layer (701 & 703) comprises a first inorganic layer (701) directly contacting the first and second passivation layers (511 & 521), and a second inorganic layer (703) on the at least one organic layer (702).
Regarding Claim 13, Jeong teaches the organic light-emitting display apparatus of claim 1, wherein the first emission layer ([0063]) and the second emission layer ([0063]) emit light of different colors from each other (paragraph [0060]).
Regarding Claim 14, Jeong teaches the organic light-emitting display apparatus of claim 1, wherein each of the first intermediate layer (301) and the second intermediate layer (302) further comprises at least one layer selected from among a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer (paragraphs [0101] & [0122]).
Regarding Claim 15, Jeong teaches the organic light-emitting display apparatus of claim 1, wherein each of the first and second passivation layers (511 & 521) comprises a nitride-based inorganic material (paragraph [0074]).

Claims 1, 3-7, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pub # 2020/0119114).
Regarding independent Claim 1, Kim teaches an organic light-emitting display apparatus comprising: 
a substrate (Fig. 4: 100, paragraph [0055]); 
first and second pixel electrodes (Fig. 4: 211 & 212, paragraph [0065]) on the substrate (100), and spaced from each other (by at least a portion of Fig. 4: NPXA); 
a pixel-defining film (Fig. 4: 120, paragraph [0065]) surrounding edges of the first and second pixel electrodes (211 & 212); 
a first intermediate layer (Fig. 4: 221, paragraph [0074]) on the first pixel electrode (211), and comprising a first emission layer (paragraph [0077]); 
a second intermediate layer (Fig. 4: 222, paragraph [0082]) on the second pixel electrode (212) to be spaced from the first intermediate layer (221), and comprising a second emission layer (paragraph [0082]); 
a first counter electrode (Fig. 4: 231, paragraph [0074]) on the first intermediate layer (221); 
a second counter electrode (Fig. 4: 232, paragraph [0082]) on the second intermediate layer (222) to be spaced from the first counter electrode (231); 
a first passivation layer (Fig. 4: 241, paragraph [0097]) on the first counter electrode (231); 
a second passivation layer (Fig. 4: 242, paragraph [0097]) on the second counter electrode (232) to be spaced from the first passivation layer (241); 
a first bank (portion of Fig. 4: 150, paragraph [0090] surrounding Fig. 4: OLED1) around the first passivation layer (141) and protruding from the pixel-defining film (120) to extend in a direction (Fig. 4: DR3, paragraph [0058]) away from the substrate (100); and 
a second bank (portion of Fig. 4: 150 surrounding Fig. 4: OLED2) around the second passivation layer (242) and protruding from the pixel-defining film (120) to extend in the direction (DR3) away from the substrate (100).
Regarding Claim 3, Kim teaches the organic light-emitting display apparatus of claim 1, wherein each of the first bank (portion of 150 surrounding OLED1) and the second bank (portion of 150 surrounding OLED2) comprises a plurality of open portions (see Fig. 3).
Regarding Claim 4, Kim teaches the organic light-emitting display apparatus of claim 1, wherein an area of the first passivation layer (241) is greater than an area of the first counter electrode (231), and an area of the second passivation layer (242) is greater than an area of the second counter electrode (232).
Regarding Claim 5, Kim teaches the organic light-emitting display apparatus of claim 4, wherein the first passivation layer (241) covers both a top surface and a side surface of the first counter electrode (231), and the second passivation layer (242) covers both a top surface and a side surface of the second counter electrode (232).
Regarding Claim 6, Kim teaches the organic light-emitting display apparatus of claim 1, wherein an area of the first counter electrode (231) is greater than an area of the first intermediate layer (221), and an area of the second counter electrode (232) is greater than an area of the second intermediate layer (222).
Regarding Claim 7, Kim teaches the organic light-emitting display apparatus of claim 6, wherein the first counter electrode (231) covers both a top surface and a side surface of the first intermediate layer (221), and the second counter electrode (232) covers both a top surface and a side surface of the second intermediate layer (222).
Regarding Claim 9, Kim teaches the organic light-emitting display apparatus of claim 1, wherein a bottom surface of each of the first and second banks (150 surrounding OLED1 & OLED2) directly contacts a top surface of the pixel-defining film (120).
Regarding Claim 13, Kim teaches the organic light-emitting display apparatus of claim 1, wherein the first emission layer ([0077]) and the second emission layer ([0082]) emit light of different colors from each other ([0082]).
Regarding Claim 14, Kim teaches the organic light-emitting display apparatus of claim 1, wherein each of the first intermediate layer (221) and the second intermediate layer (222) further comprises at least one layer selected from among a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer (paragraph [0077]).
Regarding Claim 15, Kim teaches the organic light-emitting display apparatus of claim 1, wherein each of the first and second passivation layers (241 & 242) comprises a nitride-based inorganic material (paragraph [0099]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2020/0119114).
Regarding Claim 8, Kim teaches the organic light-emitting display apparatus of claim 1, and is silent with respect to wherein each of the first and second banks comprises a same material as a material of the pixel-defining film.
Kim discloses an organic light-emitting display apparatus wherein each of the first and second banks comprises an organic material (paragraph [0095]) and the pixel-defining film comprises an acrylic-based organic material and/or benzocyclobutene (paragraph [0086]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the first and second banks comprises a same material as a material of the pixel-defining film” teachings to the device of Kim because it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07. Since Kim discloses that an acrylic-based organic material and/or benzocyclobutene is suitable for the intended use of forming an insulating structure, it would be obvious to one of ordinary skill in the art that an acrylic-based organic material and/or benzocyclobutene may be selected as the material of the first and second banks as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuman (U.S. Pub # 2010/0238142) and Jeon (U.S. Pub # 2020/0161394) disclose an organic light-emitting display apparatus comprising a first bank around a first passivation layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892